Title: To James Madison from William Jarvis, 25 March 1808
From: Jarvis, William
To: Madison, James



Sir
San Lucar 25th. March 1808

Notwithstanding the advice of the very extraordinary change which has recently taken place in the fortunes of the Prince of Peace will probably reach you through various other channels I could not deprive myself of the opportunity of the Brig Maria, to communicate such reports as have reached here & Cadiz on the subject.  It is said that about eight days since there was a  Council of State held to determine whether the King ought not to quit Madrid & retire to Seville on the approach of the French Army.  The Council Generally was in favour of the King’s Stay, the Prince of Peace for his going.  At length the latter accused one of the most determined & influential of the Council who was in favour of the King remaining, of Treachery, who answered that if there was any traitors in the Council it was the Prince of Peace himself.  The King then took a decided part with those of the Council in favour of his remaining & immediately deprived the Prince of Peace of all his honors & employments & banished him to any town of Spain to which he should please to make his residence.  Report however says, that afterwards an order was issued to confiscate all his property & imprison him, whereupon he attempted to escape with his Brother attended by his guards; that a body of the Kings troops were sent after him & a contest ensued, in which his Brother was Killed, 19 of his guards & himself wounded & made prisoner and that he has been confined to a prison.  It is beleived that the Emperor was not averse to his fall.
There is now a body of fifty thousand French troops in Spain, & it is said that double the number is expected. It is supposed that a considerable body will be Stationed at Madrid. The speculations are various as to the actual object of the Emperor, but as they are all unsatisfactory & contradictory, I shall not venture to trouble you with them.
I return to my post to morrow.
The Embargo at home will cause great distress in this Peninsula, particularly in Portugal for Bread Stuffs.  With perfect Respect I have the honor to be Sir Yr Mo: Ob: Servt.

Wm. Jarvis


Accompanying this will go, a packet from the American Consulate at Cadiz, in which is inclosed a letter from Mr Erving.  It is just reported that the King has resigned his Crown, that the Prince of Asturias is proclaimed King.

